                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



NAOMI M. BADMAN,                                 :
                             Plaintiff,          :
                                                 :             CIVIL ACTION
                       v.                        :             No. 19-4246
                                                 :
WAL-MART STORES, INC., et al.,                   :
                     Defendants.                 :




                                          ORDER

       This 6th day of November, 2019, it is hereby ORDERED that Plaintiff’s Motion to

Remand (ECF 7) is GRANTED. The above-captioned matter is REMANDED forthwith to the

Court of Common Pleas of Philadelphia County, August Term, 2019, No. 01107. The parties

will bear their own costs.



                                                    /s/ Gerald Austin McHugh
                                                 Gerald Austin McHugh
                                                 United States District Judge
